Order so far as appealed from reversed on the law, without costs of this appeal to any party, and matter remitted to the Oneida County Court to proceed in accordance with the memorandum. Memorandum: The County Court had and should have retained jurisdiction to try the issues raised by the petition and the answer. (Mental Hygiene Law, §§ 24-a, 40; Code Grim. Pro., Part VI, tit. 8, § 926-c.) What would be the amount of money due from the committee was a matter for proof. (See L. 1909, ch. 32; L. 1931, ch. 71; L. 1937, ch. 202; L. 1940, ch. 805; L. 1942, ch. 747 [the present section 24-a of the Mental Hygiene Law].) The County Court has authority to inquire into the circumstances of an incompetent and in a proper case to direct the committee of the incompetent to make a special agreement with the Commissioner of Mental Hygiene to pay him as such Commissioner the expenses for the care and maintenance of the incompetent. (Civ. Prae. Act, §§ 1356, 1357, 1358.) Section 10-a of the Mental Hygiene Law authorizes and permits the Commissioner to remove this incompetent to a licensed private institution upon the formal order of Buch Commissioner providing he has the consent of the person in charge of such licensed private institution. Such removal in a proper case may be made without application to a court. All concur. (The portion of the order appealed from denies an application for an order directing the removal of an incompetent from the Utica State Hospital, and for certain other alternative relief.) Present— Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ.